Case 1:21-cv-06745-UA Document 2 Filed 08/10/21 Page 1 of 9

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

Aatonir (LAL !

 

Write the full naméof each plaintiff. CV
(Include case number if one has been
assigned)
-against-

Do you want a jury trial?

Yes [3 No

 

Alpes [ | t+ Lire: Kes dace te

 

Write the full name of each defendant. The names listed
above must be identical to those contained in Section I.

EMPLOYMENT DISCRIMINATION COMPLAINT

 

 

NOTICE

The public can access electronic court files. For privacy and security reasons, papers filed with
the court should therefore not contain: an individual's full social security number or full birth
date; the full name of a person known to be a minor; or a complete financial account number. A
filing may include only: the last four digits of a social security number; the year of an individual's
birth; a minor’s initials; and the last four digits of a financial account number. See Federal Rule
of Civil Procedure 5.2.

 

Rev. 3/24/17

 
Case 1:21-cv-06745-UA Document 2 Filed 08/10/21 Page 2 of 9

I. PARTIES

A. Plaintiff Information

Provide the following information for each plaintiff named in the complaint. Attach additional
pages if needed.

First Name Middle Initial Last Name

Sywest 6° rh Strat

Street Address

MAK Vp, LOOP 3

 

 

 

County, City State Zip Code
SPS £20 2Q0D- (A4@S Fcyensnr FG eejrnn lA Gy
se
Telephone Number Email Address (if available)

B. Defendant Information

To the best of your ability, provide addresses where each defendant may be served, If the
correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the
caption. (Proper defendants under employment discrimination statutes are usually employers,
labor organizations, or employment agencies.) Attach additional pages if needed.

Defendant 1: AL (06 A Z; LOL , JES te. bia (-
Name — ,
SILO Markel CC be

Address where defendant may be served

 

 

. » oF )
Saleen Ct ~ a 735 Gf
County, City State Zip Code
Defendant 2:
Name

 

Address where defendant may be served

 

County, City State Zip Code

Page 2
Case 1:21-cv-06745-UA Document 2 Filed 08/10/21 Page 3 of 9

Defendant 3:

 

Name

 

Address where defendant may be served

 

County, City State Zip Code

II. PLACE OF EMPLOYMENT

The address at which I was employed or sought employment by the defendant(s) is:

ALM 2S] Li base ke SALA rf ~

Name

 

 

33200 Mork Stiaet
Address OG =
° ( an 7 ? /
Sa Len Qe (23 Of
County, City State Zip Code

Ill. CAUSE OF ACTION

A. Federal Claims
This employment discrimination lawsuit is brought under (check only the options below
that apply in your case):

WY Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17, for
employment discrimination on the basis of race, color, religion, sex, or national

origin
The defendant discriminated against me because of my (check only those that

apply and explain):

[J race:

 

[] color:

 

(] religion:

 

ll“Sex:

 

(] national origin:

 

Page 3
Case 1:21-cv-06745-UA Document 2 Filed 08/10/21 Page 4 of 9

CJ] 42 U.S.C. § 1981, for intentional employment discrimination on the basis of race

My race is: [brvcee Awewrt Gan fy nc, LAM

1 Age Discrimination in Employment Act of 1967, 29 U.S.C. §§ 621 to 634, for
employment discrimination on the basis of age (40 or older)

I was born in the year:

 

) Rehabilitation Act of 1973, 29 U.S.C. §§ 701 to 796, for employment
discrimination on the basis of a disability by an employer that constitutes a
program or activity receiving federal financial assistance

My disability or perceived disability is:

 

Americans with Disabilities Act of 1990, 42 U.S.C. §§ 12101 to 12213, for
employment discrimination on the basis of a disability

My disability or perceived disability is:

 

0 Family and Medical Leave Act of 1993, 29 U.S.C. §§ 2601 to 2654, for
employment discrimination on the basis of leave for qualified medical or family

reasons

B. Other Claims
In addition to my federal claims listed above, | assert claims under:

(1 New York State Human Rights Law, N.Y. Exec. Law §§ 290 to 297, for
employment discrimination on the basis of age, race, creed, color, national
origin, sexual orientation, military status, sex, disability, predisposing genetic
characteristics, marital status

[1 New York City Human Rights Law, N.Y. City Admin. Code §§ 8-101 to 131, for
employment discrimination on the basis of actual or perceived age, race, creed,
color, national origin, gender, disability, marital status, partnership status,
sexual orientation, alienage, citizenship status

(1) Other (may include other relevant federal, state, city, or county law):

 

Page 4
Case 1:21-cv-06745-UA Document 2 Filed 08/10/21 Page 5 of9

IV. STATEMENT OF CLAIM

A. Adverse Employment Action

The defendant or defendants in this case took the following adverse employment

actions against me (check only those that apply):
[J did not hire me
terminated my employment
CL] did not promote me
C] did not accommodate my disability

C] provided me with terms and conditions of employment different from those of

similar employees

wWetaliated against me

[1 harassed me or created a hostile work environment

LJ other (specify):

 

 

B. Facts

State here the facts that support your claim. Attach additional pages if needed. You should
explain what actions defendants took (or failed to take) because of your protected
characteristic, such as your race, disability, age, or religion. Include times and locations, if
possible. State whether defendants are continuing to commit these acts against you.

See aff. ccbtreAMt?

 

 

 

 

 

 

As additional support for your claim, you may attach any charge of discrimination that you filed
with the U.S. Equal Employment Opportunity Commission, the New York State Division of
Human Rights, the New York City Commission on Human Rights, or any other government

agency.

Page 5
Case 1:21-cv-06745-UA Document 2 Filed 08/10/21 Page 6 of 9

Vv. ADMINISTRATIVE PROCEDURES

For most claims under the federal employment discrimination statutes, before filing a lawsuit,
you must first file a charge with the U.S. Equal Employment Opportunity Commission (EEOC)
and receive a Notice of Right to Sue.

Did you file a charge of discrimination against the defendant(s) with the EEOC or any

other government agency?
Aes (Please attach a copy of the charge to this complaint.)
When did you file your charge? f/ cx / x9 a
L! No f / (
Have you received a Notice of Right to Sue from the EEOC?
Yes (Please attach a copy of the Notice of Right to Sue.)

What is the date on the Notice?

 

When did you receive the Notice?

 

CL] No

VI. RELIEF

The relief I want the court to order is (check only those that apply):
(1 direct the defendant to hire me

direct the defendant to re-employ me

direct the defendant to promote me

direct the defendant to reasonably accommodate my religion

O OF Of 0

direct the defendant to reasonably accommodate my disability

( direct the defendant to (specify) (if you believe you are entitled to money
damages, explain that here)

eine C4 Cp iS HABE OA AE SLUG VEL bine,
¢ wo a P we a

 

 

 

Page 6
Case 1:21-cv-06745-UA Document 2 Filed 08/10/21 Page 7 of 9

VIL. PLAINTIFF’S CERTIFICATION

By signing below, I certify to the best of my knowledge, information, and belief that:

(1) the complaint is not being presented for an improper purpose (such as to harass,
cause unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are
supported by existing law or by a nonfrivolous argument to change existing law; (3) the
factual contentions have evidentiary support or, if specifically so identified, will likely
have evidentiary support after a reasonable opportunity for further investigation or
discovery; and (4) the complaint otherwise complies with the requirements of Federal
Rule of Civil Procedure 11.

I agree to notify the Clerk's Office in writing of any changes to my mailing address. I
understand that my failure to keep a current address on file with the Clerk's Office may

result in the dismissal of my case.

 

 

 

 

 

Each Plaintiff must sign and date the compiaint. Attach additional pages if necessary. If seek ing to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.

i LO Of & 2/
Dated Plaintift’ oe

"Arf C. G CX 5 atithe Li
First Name Middle Initial “Last Name

- Cc: }

Surf. gk Stree />

Street Address y
7 VJ
County, City State - Code
GOS SPO COD ecb sl cuter he & 71 OFAC he “av

 

 

Telephone Number Email Address (if available)

ukeACrauien S71 @ conan ‘f CAA)

Ihave read the attached Pro Se (Nonprisoner) Consent to Receive Documents Electronically:

an
&-yés No

lf you do consent to receive documents electronically, submit the completed form with your

2 1f ina ttarh tha far

comptaint. iW you do not consent, please ado not attach the form.

Page 7
Case 1:21-cv-06745-UA Document 2 Filed 08/10/21 Page 8 of 9

EEOC Form 5 (11/09)

 

 

 

 

 

 

 

 

CHARGE OF DISCRIMINATION Charge Presented To: Agency(ies) Charge No(s):
This form is affected by the Privacy Act of 1974. See enclosed Privacy Act [| FEPA
Statement and other information before completing this form.
[x] EEoc 551-2021-01963
Oregon Bureau of Labor & Industries - Civil Rights Division and EEOC
State or local Agency, if any

Name (indicate Mr., Ms., Mrs.) Home Phone (inci. Area Code) Date of Birth
Mr. Antonio Campbell (347) 384-5868 1981

Street Address City, State and ZIP Code

Po Box 3193, Salem, OR 97301

 

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency That | Believe
Discriminated Against Me or Others. (/f more than two, list under PARTICULARS below.)

 

 

 

 

Name No, Employees, Members Phone No. (include Area Code)
ALMOST HOME RESTAURANT Unknown
Street Address City, State and ZIP Code

3310 Market St, Salem, OR 97301

 

 

 

 

 

Name No. Employees, Members Phone No. (include Area Code)

Street Address City, State and ZIP Code

DISCRIMINATION BASED ON (Check appropriate box(es).) DATE(S) DISCRIMINATION TOOK PLACE
Earliest Latest

RACE [| COLOR SEX RELIGION [] NATIONAL ORIGIN 02-22-2021 04-04-2021
RETALIATION AGE [| DISABILITY [| GENETIC INFORMATION

OTHER (Specify) [| CONTINUING ACTION

 

 

THE PARTICULARS ARE (if additional paper is needed, attach extra sheet(s)):
| was hired by Respondent in February 2021. My most recent job title was Dishwasher. | was
harassed by my coworker, Phillip LNU, in the form of unwanted touching and following me around. |
reported the harassment several times to my supervisors, with no response. | submitted a written
complaint on April 3, 2021. | was discharged on April 4, 2021.

Respondent's stated reason for discharge was that I could not get along with members of the LGBT
community.

| believe | have been discriminated against due to my sex, male, race, Black, religion, Christian, and
retaliated against for engaging in protected activity in violation of Title Vil of the Civil Rights Act of
1964, as amended. | further believe | have been discriminated against due to my age, 40, in violation
of the Age Discrimination in Employment Act of 1967, as amended.

 

 

| want this charge filed with both the EEOC and the State or local Agency, if any. | NOTARY — When necessary for State and Local Agency Requirements
will advise the agencies if | change my address or phone number and 1 will
cooperate fully with them in the processing of my charge in accordance with their

 

procedures. | swear or affirm that | have read the above charge and that it is true to

 

 

| declare under penalty of perjury that the above is true and correct. the best of my knowledge, information and belief.
SIGNATURE OF COMPLAINANT

 

 

“ er oo
el oy A. wn) f 7 y SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
€ f Z @ Syd we A Ln (fl (month, day, year)
7 v

Date Chatgikg Party Signature

 

 

 
Case 1:21-cv-06745-UA Document 2 Filed 08/10/21 Page 9 of 9

This report is somewhat accurate
I didn’t say touching but the other

PRIVACY ACT STATEMENT: Under the Privacy Act of 1974, PUBf Law98.579, authority to request
personal data and its uses are:

CP Enclosure with EEOC Form 5 (11/09)

1. FORM NUMBERITITLE/DaTE. EEOC Form 5, Charge of Discrimination (11/09).
2. AUTHORITY. 42 U.S.C. 2000e-5(b), 29 U.S.C. 211, 29 U.S.C. 626, 42 U.S.C. 12117, 42 U.S.C. 2000fF-6.

3. | PRINCIPAL PURPOSES. The purposes of a charge, taken on this form or otherwise reduced to
writing (whether later recorded on this form or not) are, as applicable under the EEOC anti-
discrimination statutes (EEOC statutes), to preserve private suit rights under the EEOC statutes,
to invoke the EEOC's jurisdiction and, where dual-filing or referral arrangements exist, to begin
state or local proceedings.

4. ROUTINE Uses. This form is used to provide facts that may establish the existence of matters
covered by the EEOC statutes (and as applicable, other federal, state or local laws). Information
given will be used by staff to guide its mediation and investigation efforts and, as applicable, to
determine, conciliate and litigate claims of unlawful discrimination. This form may be presented to
or disclosed to other federal, state or local agencies as appropriate or necessary in carrying out
EEOC's functions. A copy of this charge will ordinarily be sent to the respondent organization
against which the charge is made.

5. WHETHER DISCLOSURE IS MANDATORY; EFFECT OF NOT GIVING INFORMATION. Charges must be
reduced to writing and should identify the charging and responding parties and the actions or
policies complained of. Without a written charge, EEOC will ordinarily not act on the complaint.
Charges under Title VII, the ADA or GINA must be sworn to or affirmed (either by using this form
or by presenting a notarized statement or unsworn declaration under penalty of perjury); charges
under the ADEA should ordinarily be signed. Charges may be clarified or amplified later by
amendment. It is not mandatory that this form be used to make a charge.

NOTICE OF RIGHT TO REQUEST SUBSTANTIAL WEIGHT REVIEW

Charges filed at a state or local Fair Employment Practices Agency (FEPA) that dual-files charges
with EEOC will ordinarily be handled first by the FEPA. Some charges filed at EEOC may also be
first handled by a FEPA under worksharing agreements. You will be told which agency will handle
your charge. When the FEPA is the first to handle the charge, it will notify you of its final
resolution of the matter. Then, if you wish EEOC to give Substantial Weight Review to the FEPA's
final findings, you must ask us in writing to do so within 15 days of your receipt of its findings.
Otherwise, we will ordinarily adopt the FEPA's finding and close our file on the charge.

NOTICE OF NON-RETALIATION REQUIREMENTS

Please notify EEOC or the state or local agency where you filed your charge if retaliation is
taken against you or others who oppose discrimination or cooperate in any investigation or
lawsuit concerning this charge. Under Section 704(a) of Title VI, Section 4(d) of the ADEA,
Section 503(a) of the ADA and Section 207(f) of GINA, it is unlawful for an employer to
discriminate against present or former employees or job applicants, for an employment agency to
discriminate against anyone, or for a union to discriminate against its members or membership
applicants, because they have opposed any practice made unlawful by the statutes, or because
they have made a charge, testified, assisted, or participated in any manner in an investigation,
proceeding, or hearing under the laws. The Equal Pay Act has similar provisions and Section
503(b) of the ADA prohibits coercion, intimidation, threats or interference with anyone for
exercising or enjoying, or aiding or encouraging others in their exercise or enjoyment of, rights
under the Act.
